Conford, P. J. A. D.,
Temporarily Assigned, dissenting. The Court today overrules City of Newark v. Yeskel, 5 N. J. 313 (1950), and holds the notice provisions of the In Rem Tax Foreclosure Act (1948), N. J. S. A. 54:5-104.29 et seq., to be invalid as a deprivation of due process to the owner of the property foreclosed. I dissent because I believe Yeslcel was correctly decided; that the In Rem procedures serve an extremely important public interest; *21and that property owners are not visited with any essential injustice by the operation of the statute. Finally, as will be noted in detail, the United States Supreme Court has on several recent occasions deliberately eschewed ready opportunities to make the kind of due process holding m a tax foreclosure case which this Court announces today. I would refrain from such a holding until and unless compelled to do so by the Supreme Court.
Although not material to the strictly legal issues before us, I believe it warrants mention that upholding the statutory procedure in the present case would not work any injustice on the instant appellant as it was repeatedly warned that its properties were being, or about to be, foreclosed for tax arrearages, and did nothing about it until after the foreclosures were an adjudicated finality.
I
The basic contention projected by defendant’s appeal is that where the municipal officials concerned know the taxpayer’s name and address, notice of the actual filing of the tax foreclosure proceeding must be sent to the taxpayer at that address as a minimal requirement of federal constitutional due process. The seminal modern case theoretically supportive of the view that due process requires actual rather than constructive notice of any proceeding in which final adjudication of a person’s rights or interests is to take place is Mullane v. Central Hanover B. & T. Co., 339 U. S. 306, 70 S. Ct. 652, 94 L. Ed. 865 (1950). It was there held that notice by publication to beneficiaries of a statutory common trust fund of an application» by the trustee for approval of its account, as provided for by a New York statute, did not meet minimal requirements of due process. The court there broadly stated (Id. at 314, 70 S. Ct. at 657) :
An elementary and fundamental requirement of due process in any proceeding which is to be accorded finality is notice reasonably calculated, under all the circumstances, to apprise interested parties *22of the pendency of the action and afford them an opportunity to present their objections.
Notice by publication was held not to meet that standard. Mullane has been a major foundation stone in the more recent application of the principle stated, directly or indirectly, to a wide variety of settings by the Supreme Court. See, e. g., Walker v. Hutchinson, 352 U. S. 112, 115-116, 77 S. Ct. 200, 1 L. Ed. 2d 178 (1956) (condemnation) ; New York v. New York, N. H. & H. R. Co., 344 U. S. 293, 296, 73 S. Ct. 299, 97 L. Ed. 333 (1953) (bankruptcy) ; Schroeder v. New York, 371 U. S. 208, 83 S. Ct. 279, 9 L. Ed. 2d 255 (1962) (condemnation); North Georgia Finishing v. Di-Chem, 419 U. S. 601, 95 S. Ct. 719, 42 L. Ed. 2d 751 (1975) (garnishment); Covey v. Town of Somers, 351 U. S. 141, 146, 76 S. Ct. 724 (1956) (tax foreclosure as against incompetent owner). The controlling effect of the Mullane doctrine, as a matter of general principle, cannot of course be gainsaid. The critical question for our resolution is whether municipal tax foreclosure proceedings, upon which the Supreme Court has not yet squarely ruled in this regard, constitute a legitimate exception to the Mullane principle for reasons of public policy, reasonableness and fair imputation of notice to those affected.
Mullane had been recently decided when this court first passed upon and sustained the constitutionality of the in rem statutory notice provisions in City of Newark v. Yeskel, supra. The court distinguished Mullane as follows (5 N. J. at 321-322) :
* * * The difference between a proceeding for the settlement of a trust account by a banking institution and a proceeding by a political subdivision of the state to enforce the payment of taxes which have been regularly assessed and levied is patent. The court, in the Mullane case, in discussing the rights of owners of tangible property within a state to notice of proceedings affecting such property, said:
“* * * When the state within which the owner has located such property seizes it for some reason, publication or posting affords an additional measure of notification. A state may indulge the assumption that one who has left tangible property in the state *23either has abandoned it, in which case proceedings against it deprive him of nothing. Cf. Anderson National Bank v. Luckett, 321 U. S. 233, 64 S. Ct. 599, 88 L. Ed. 692; Security Savings Bank v. California, 263, U. S. 282, 44 S. Ct. 108, 68 L. Ed. 301; or that he has left some caretaker under a duty to let him know that it is being jeopardized. Ballard v. Hunter, 204 U. S. 241, 27 S. Ct. 261, 51 L. Ed. 461; Huling v. Kaw Valley R. Co., 130 U. S. 559, 9 S. Ct. 603, 32 L. Ed. 1045. As phrased long ago by Chief Justice Marshall in The Mary, 9 Cranch, 126, 144, 3 L. Ed. 678, ‘It is the part of common prudence for all those who have any interest in (a thing) to guard that interest by persons who are in a situation to protect it.’ ”
The essential rationale of Teslcel can be paraphrased by saying that realty taxes are the lifeblood of municipal government; that their ready collection and an effective and inexpensive means for enforcement of the public lien therefor are peculiarly vital to the public welfare; and that these facts support the justice of the concept that all who have an interest in a parcel of realty, knowing that taxation thereof is certain and the enforcement of the public lien therefor mandatory and inexorable, must either see to the payment of taxes when due or place themselves on continuous notice and inquiry of the steps taken in the enforcement of the public lien through the ultimate proceedings for foreclosure of the right of redemption. See 5 N. J. at 318-319. Cf. Bron v. Weintraub, 42 N. J. 87, 91-92 (1964). Those cases in the United States Supreme Court which have heretofore expressly addressed the question have consistently upheld the stated philosophy, although sometimes by assumptions which may not independently withstand critical analysis.1 See Huling v. Kaw Valley Railway and Improvement Co., 130 U. S. 559, 9 S. Ct. 603, 32 L. Ed. *241045 (1889); Winona & St. Peter Land Co. v. Minnesota, 159 U. S. 526, 16 S. Ct. 83, 40 L. Ed. 247 (1895); Leigh v. Green, 193 U. S. 79, 24 S. Ct. 390, 48 L. Ed. 623 (1904) ; Ballard v. Hunter, 204 U. S. 241, 27 S. Ct. 261, 51 L. Ed. 461 (1907); Longyear v. Toolan, 209 U. S. 414, 28 S. Ct. 506, 52 L. Ed. 859 (1908); North Laramie Land Co. v. Hoffman, 268 U. S. 276, 45 S. Ct. 491, 69 L. Ed. 953 (1925).
The history of statutory procedures in this State for realization upon municipal tax liens prior to the adoption in 1948 of the In Rem Tax Foreclosure Act lends point to the public-policy underpinning of the rationale for dispensation of personal notice to parties in interest discussed above. There were two methods of perfection of a tax title after the tax sale: (a) by notice to redeem; (b) by bill in Chancery to bar the equity of redemption. In neither case could the right to redeem be barred in less than two years from the date of the tax sale. N. J. S. A. 54:5—77; N. J. S. A. 54:5-86. Since the notice to redeem had to be given to “all persons interested in the land”, N. J. S. A. 54:5-77, it entailed the expense of a full title search. Title examinations in the 1940’s could cost upward of $100 plus an attorney’s fee. Moreover, that method was unavailable against infants and incompetents so long as the impediment continued. N. J. S. A. 54:5-84. It was thought that lack of judicial supervision of the procedure cast some doubt on its efficacy to establish good title. See First Report of the Commission on State Tax Policy (1946) p. 45 (“Commission Report” hereinafter).
Foreclosure by bill also entailed a full search of the title and incidental expenses and costs of the chancery proceeding itself. This could run a total expense of $400 plus attorneys fees in a matter complicated by the presence of numerous parties in interest even though the land involved was vacant and of an assessed value of only $1,100. Albano, “ In Rem’ — Memorandum on Advisability of Such *25Proceedings in New Jersey”, 1947 New Jersey Municipalities p. 25.2
Adding to the difficulties of converting tax liens into municipal cash was the former traditional hostility of the courts to tax title purchasers vis a vis claimants for redemption. See Wittes v. Repko, 105 N. J. Eq. 241 (Ch. 1929), aff'd 107 N. J. Eq. 132 (E. & A. 1930); Bonded Certificate Corp. v. Wildey, 137 N. J. Eq. 564 (E. & A. 1946). This, in turn, fostered reluctance of title companies to insure tax titles, thereby impairing their salability by municipalities and reducing the proceeds to be realized from such sales. See Note, “Tax Sale Law in New Jersey: A Re-Examination”, 26 Rutgers L. Rev. 266, 276 (1973).
The movement toward adoption of the In Rem Tax Foreclosure Act was also promoted by the fact that the conditions described above led to delay by municipalities in instituting foreclosures on so-called “deadwood” tax liens; this, in turn, resulted in such property continuing as a tax ratable for which, although unproductive, the municipality was charged county and state taxes. Commission Report, supra, at 42.
The first in rem tax foreclosure act adopted in New Jersey was L. 1947, c. 333. This act was immediately felt to be unsatisfactory. See the statement accompanying the bill which as .enacted became L. 1948, c. 96, the present in rem statute. The 1947 act required not only publication and posting of the notice of foreclosure but also its mailing to the “last known address of each last known owner” of the property as the same appeared in the county and municipal tax record, but the statute stated that "the failure of any person to receive such notice by mail should not affect the *26validity of any proceedings brought pursuant to this act”. C. 333, sec. 15. However, by section 14, it was provided that if any person claiming an interest in or lien upon the property requested in writing that the tax collector send him notice of institution of a proceeding the notice was to be sent to the person at the address specified within 15 days after institution of the proceeding, and no final judgment could be entered without the filing of proof -of such mailing. There was no saving clause as to validity in event of failure of such mailing, as there was in section 15.
Objection to the section 14 mandatory notice requirement appears to have been one of the principal reasons for the dissatisfaction with the 1947 act which led to its supercession by the 1948 act. According to a letter dated December 22, 1975 by George H. Bohlinger, Jr., New Jersey Re-visor of Statutes, who was active in the drafting of the bill which became L. 1948, c. 96 on behalf of the New Jersey Institute of Municipal Attorneys, a sponsor of the legislation, leading title companies indicated they would not insure titles based upon foreclosures under the 1947 act. As there stated:
* * * A point was made that the tax collector’s office was not such office of public record where the demands for notice and the proof of service of notice could be safely and permanently kept. Additionally, it was felt that in many municipalities the tax collector’s office was not and could not be adapted to an office of public record. Some tax collector’s offices in small municipalities were then situated at the home of the tax collector. Some still may be.
Thus, the letter went on, it was possible that in some cases the notice might be given but the record of it lost or destroyed.3
*27This court has summarized the reasons for the need of an in rem act which resulted in the 1948 statute as being “to reduce the excessive costs of foreclosing tax delinquent property and the desirability in rendering a marketable title to the purchaser * * Teaneck Tp. v. Block 427, Lots 9-10, 19 N. J. 386, 397 (1955).
The general provisions of the In Rem Tax Foreclosure Act (1948) are fully described in the Yeskel case. 5 N. J. at 323-325. The only mandatory notice requirements are for posting and publication. A significant subsequent amendment as of the time of institution of the instant petition for foreclosure in 1973 was the following. Whereas previously the action could not be instituted unless “for the four calendar years next preceding the commencement of the action, no part of any general land taxes levied and assessed against the land covered by such certificate [had] been paid”, N. J. S. A. 54:5-104.34, the condition was reworded by L. 1968, c. 464 to read: “Unless * * * [a] 11 or any portion of the general land taxes levied and assessed against the land for 484 months next preceding the commencement of the action * * * remains unpaid”. Realty taxes are assessed annually, N. J. S. A. 54:4-1, but are payable quarterly on the first days of February, May, August and November of the current tax year, after which, if not paid, they are delinquent and become subject to stated penalties and interest. N. J. S. A. 54:4-66. It is thus apparent that as of the time of institution of the instant foreclosure delinquent property was safe from institution of foreclosure proceedings unless part or all of the quarterly payment tax obligation due for each of the sixteen quarters preceding such institution remained unpaid. This was patently a strong safeguard against sudden or precipitate forfeiture of an owner’s prop*28erty for tax default. In the present case, for instance, some of the delinquencies dated back to 1966, all at least to 1967, and the foreclosure was not instituted until May 8, 1973 nor final judgment entered until August 1, 1973.
Notwithstanding the decision in Mullane and the broadening concepts of due process expressed by the United States Supreme Court subsequent thereto in the cases cited above and others relied upon by defendant, only a few state courts have repudiated the previous consensual view that due process does not require personal service or mailing of notice of tax foreclosure proceedings. See, e. g., Board of Sedgwick County Com’rs v. Fugate, 210 Kan. 185, 499 P. 2d 1101 (Sup. Ct. 1972); Laz v. Southwestern Land Co., 97 Ariz. 69, 397 P. 2d 52 (Sup. Ct. 1964); Dow v. State, 396 Mich. 192, 240 N. W. 2d 450 (Sup. Ct. 1976), all proscribing notice by publication where the name and address of the landowner are known or readily obtainable. Also so holding is Scoggin v. Schrunk, 344 F. Supp. 463 (D. Or. 1971) rev’d on other grounds, 522 F. 2d 436 (9th Cir. 1975) cert. den. 423 U. S. 1066, 96 S. Ct. 807, 46 L. Ed. 2d 657 (1976). In accord, see Note, “The Constitutionality of Notice by Publication in Tax Sale Proceedings,” 84 Yale L. J. 1505 (1975).
Recent decisions adhering to the majority view on the issue are Botens v. Aronauer, 32 N. Y. 2d 243, 344 N. Y. S. 2d 892, 298 N. E. 2d 73 (Ct. App. 1973), app. dism. 414 U. S. 1059, 94 S. Ct. 562, 38 L. Ed 2d 464 (1973) ; Christie-Stewart, Inc v. Paschall, 502 P. 2d 1265 (Okl. Sup. Ct. 1972), vacated and remanded, 414 U. S. 100, 94 S. Ct. 313, 38 L. Ed. 2d 298 (1973); Umatilla County v. Porter, 12 Or. App. 393, 507 P. 2d 406 (Ct. App. 1973). In Botens, supra, the court distinguished the Mullane line of authority by saying that in those cases “the individuals had no reason to expect that their property interests were being affected. Such is not the situation in the case before us.” 344 N. Y. S. 2d at 896, 298 N. E. 2d at 75.
The attitude of the United States Supreme Court on the subject as of this writing is uncertain. In Covey v. Town of *29Somers, supra, 351 U. S. 141, 76 S. Ct. 724, 100 L. Ed. 1021, a tax foreclosure was held invalid, although notice was mailed to the taxpayer, because the municipal authorities knew the taxpayer was incompetent. The implication was that the town should have seen to the appointment of a guardian. Citing Mullane, supra, the court found a denial of due process, but its discussion does not allude to the earlier cases of the court upholding tax foreclosures lacking direct notice to the owner. In Nelson v. New York, 352 U. S. 103, 77 S. Ct. 195, 1 L. Ed. 2d 171 (1956), the court affirmed the determination of the New York state courts that due process was satisfied by the mailing of notice to the trustee of the owner-estate notwithstanding that the agent of the trustee had neglected the matter and that the property foreclosed was sold for a much larger sum than the taxes in default, the city retaining the excess proceeds. Again, there was no allusion to the substantial body of law treating tax lien foreclosures as a casus sui generis for due process purpose.
A conscious effort by the Supreme Court to avoid facing the issue appears to have occurred in the Christie-Stewart, Inc. case, supra, where the Oklahoma Supreme Court sustained the validity of the notice-by-publication provisions of its tax sale act. The United States Supreme Court vacated the judgment and remanded for a determination by the Oklahoma court as to whether the appellant was bound on the non-constitutional state ground of statute of limitations. 414 U. S. 100, 94 S. Ct. 313, 38 L. Ed. 2d 298 (1973), reh. den. 414 U. S. 1138, 94 S. Ct. 884, 38 L. Ed. 2d 763 (1974). An appeal to the Supreme Court from the decision of the New York court in Botens v. Aronauer, supra, also upholding the due process aspect of notice by publication in respect to tax sale proceedings, was dismissed “for want of a substantial federal question”. 414 U. S. 1059, 94 S. Ct. 562, 38 L. Ed. 2d 464 (1973). As the Court of Appeals had noted in its opinion that it was “conceded that plaintiffs [owners] had not actually received the notice of redemption * * *” although “there was evidence to indicate the county treasurer *30had mailed such a notice * * *”, 344 N. Y. S. 2d at 894, 298 N. E. 2d at 74, the action of the Supreme Court in dismissing the appeal may be regarded as ambivalent. See Note, 84 Yale L. J., op. cit. supra, at 1510-1511.
The most recent instance of avoidance of the issue by the Supreme Court is Pearson v. W. P. Dodd, 429 U. S. 396, 97 S. Ct. 581, 50 L. Ed. 2d 574 (1977). The court there had before it a two-stage procedure for liquidation of a tax lien under the West Virginia laws. In the first stage the tax delinquent interest is transferable by sale to the state by a notice procedure involving only public posting and publication. Redemption can be had within 18 months of the sale. In the second stage the state files an action authorizing sale to a third person and obtains an order therefor. Notice of such action is only by publication. Under state law, absolute title vests in the state 18 months after the first sale, subject only to a discretionary power in the court to permit redemption on petition therefor prior to confirmation of the second sale. Pearson v. Dodd, 221 S. E. 2d 171, 183 (Sup. Ct. App. W. Va. 1975). This second possibility of redemption is considered “a matter of pure legislative prerogative”, or “grace”, ibid., and was held by the West Virginia court not the foundation for a right of attack upon the notice provisions preceding the second sale on due-process grounds. The United States Supreme Court, after first noting probable jurisdiction, 426 U. S. 946, 96 S. Ct. 3164, 49 L. Ed. 2d 1182 (1976), dismissed the appeal after oral argument “for want of a properly presented federal question”. 429 U. S. 396, 97 S. Ct. 581, 50 L. Ed. 2d 574. It held that since the appellant was not questioning the validity of the first sale but only the second, and since the state had obtained “absolute title” 18 months after the first sale, appellant had no “constitutionally protected property interest” upon which she might challenge the notice provisions attendant upon the second sale. Ibid.
On the foregoing showing of the facts and the law, I am not convinced that our in rem statute should now be held *31lacking in due process, contrary to the express holding of validity arrived at by this court in City of Newark v. Yeskel, supra. I begin with the ever-present presumption of the constitutionality of legislation, here fortified by a thoroughly considered prior determination by the court. I consider the conclusion reached in Yeslcel a sound one, although not necessarily for all the reasons advanced by the court. I am persuaded of the reasonableness and fairness of the statute in respect of notice after balancing the urgent need of municipalities for an inexpensive and expeditious means of liquidating tax liens and the practical remoteness of prejudice to property owners.
At no time since the great Depression have the fiscal necessities of government at all levels, and consequently the need for dependability of tax collections, been greater than at present. On the other hand, our laws give every fair consideration to realty taxpayers in difficulty. A tax sale is not held until after July 1 of the year following the year of a delinquency. N. J. S. A. 54:5-19. Copies of notices of sale are posted in five “most public places” and published once a week for four weeks preceding sale. N. J. S. A. 54:5-26. Notice of the sale is to be mailed to the owner at his address shown in the list, but not mandatorily. N. J. S. A. 54:5-27. Adjournments of sale can be had in the discretion of the collector but not for more than eight weeks, after which new publication and posting of sale must be had. N. J. S. A. 54:5-28. The municipality may by resolution allow the owner to pay delinquencies in monthly installments over a five-year period. N. J. S. A. 54:5-19. As noted above, where in rem foreclosure of the right of redemption by court proceedings is undertaken, they may not be begun unless each quarterly tax bill for all of the sixteen quarters preceding institution of the action remains unpaid either in whole or in part.5 Thus, final action to forfeit the property is withheld *32for at least four years of continued delinquencies by the owner, and even then there may be redemption before entry of final judgment. While the statute does not command the mailing of notice to anyone in interest, it permits such mailing to any owner or lienor who previously requests it, N. J. S. A. 54:5-104.48, and the rules of court also contain such a non-mandatory direction for mailing to each person whose name appears in the tax foreclosure list at his last known address. R. 4:64-7(c).
Having in mind what I regard as the universally known proposition that real estate taxes must be paid at the certain peril of eventual forfeiture of the property for delinquency therein, the latitude allowed owners under our statutes before properties can be foreclosed for delinquencies, the public need for free flow of tax revenues and the practical necessities underlying title insurance and the marketability of real estate, I regard the notice provisions of our in rem tax foreclosure statute as comporting with due process.
Even in relation to the vesting of ordinary in personam jurisdiction due process is not more exacting than procedures which do not offend “traditional notions of fair play and substantial justice”. International Shoe Co. v. Washington, 326 U. S. 310, 316, 66 S. Ct. 154, 158, 90 L. Ed. 95 (1945). In the instant tax-default context traditional notions of fair play and substantial justice should, I think, take into consideration a realty owner’s duty to his fellow citizens to keep his property tax-current as well as the State’s obligation of fair and just treatment of its taxpayers.
The considerations stated above suffice to render this category of proceeding sui generis and reasonably beyond the scope of the stricter notification requirements of due process held generally applicable by the United States Supreme Court.
In my view, the decision by the Court herein is, in principle, irreconcilable with the legislative objective of securing for municipalities the benefits of inexpensive tax foreclosures and ready marketability of titles emanating from *33such foreclosures. In terms of due process, when properly applicable, notice strictly should be given the holders of all significant interests in the real property, not just the last owner, as was recently held by the Michigan Supreme Court in Dow v. State, supra. Application of such a rule, however, would render unavailable the benefits mentioned. But if, because of the considerations discussed above, and as I believe to be the case, tax foreclosures by municipalities are in a sui generis category wherein notice of tax foreclosure of tax delinquent property is reasonably imputable to all such holders of interests therein, the proceedings should be exempt from the mandatory necessity of affording actual notice to holders of any interest in the property, whether a fee interest or less. What the Court is really doing here is imposing a policy judgment on the Legislature, not rendering a doctrinally viable holding as to constitutional law. While I might agree with that policy, qua policy, I would not impose it in the guise of due process.
II
Although the alleged notice deficiencies discussed in I hereinabove were the only grounds on which certification was sought in this case, the grant of certification brings up all the grounds of appeal advanced in the Appellate Division, this court not having otherwise ordered. R. 2:12-11. As to thé other grounds of appeal and the adverse disposition thereof set forth in the opinion of the Appellate Division, I would affirm for the reasons there stated, which follow.
The procedural defects alleged are:
1) the complaint failed to set forth “the book and page or date and instrument number of the instrument by which” the taxpayer acquired title as mandated by R. 4:64-7 (a) ; and
2) the notice of foreclosure failed to include the words “and serving” as mandated by R. 4:64-7(b) which requires the notice of publication to notify landowners that they may defend by “filing and serving an answer to the complaint * * * within 45 days after the date of publication of the notice.”
Defendant concedes no prejudice resulted from these asserted departures from prescribed procedure but argues that strict compli*34anee with the requirements of both the statute and the applicable rule is essential to confer jurisdiction on the court.
As to the first alleged defect, it is clear from an examination of the statute, N. J. S. A. 54:5-104.29 et seq., and a consideration of the case of Teaneck Tp. v. Block 427, Lots 9-10, 19 N. J. 386 (1955), that the purpose of filing the complaint is not to provide notice to the property owners of the pending action, which is accompanied by publication of the foreclosure list, but simply to invoke the doctrine of Us pendens against subsequent grantees. Id. at 396. N. J. S. A. 54:5-104.44.
With respect to the omission of the words “and serving” from the notice of foreclosure, we note that defendant did not file an answer.
Bearing in mind the legislative directive to give, the act a liberal construction as remedial legislation to encourage the barring of the right of redemption, N. J. S. A. 54:5-104.31 (see also Teaneck Tp. v. Block 427, Lots 9-10, supra at 397-398), we conclude that the two deficiencies noted do not affect the essential requirement for jurisdiction of the courts over the subject matter. That basic requirement is the manner in which the notice of the proceedings is given. Borough of Paramus v. Ridgewood Park Estates, 42 N. J. Super. 369, 374 (App. Div. 1956) ; Lakewood Tp. v. Block 251, Parcel 34, 48 N. J. Super. 581, 587 (App. Div. 1958) ; Norwood v. Block 34, Lot 373, 70 N. J. Super. 130 (Ch. Div. 1961) ; cf. Preparatory Temple, etc. v. Beery, 81 N. J. Super. 429 (C. Div. 1963).
Justice Mountain and Justice Clifford join in this opinion.
For reversal — Chief Justice Hughes and Justices Sullivan, Pashman and Sohreiber — 4.
For affirmance — Justices Mountain and Clifford and Judge Conford — 3.

For example, that a proceeding to enforce a lien against land, being in rem and not against the owner in personam, thereby somehow does not affect his property interests so as to call for the same kind of notice. Compare 5 N. J. at 323-325 with Mullane v. Central Hanover B. & T. Co., supra (339 U. S. at 311-313, 70 S. Ct. 652) and Note, “Requirements of Notice in In Rem Proceedings”, 70 Harv. L. Rev. 1257, 1263-1264 (1957).


A fuller exposition by tke same authority, an expert in municipal tax lien law, of how title problems could threaten the marketability of a title derived through a conventional bill to foreclose is set forth in Albano, “Due Process And Its Application To Tax Lien Foreclosures”, 5 Rutgers L. Rev. 474, 481-482 (1951).


If one responded to the stated objection that the section 14 additional requirement of filing in court of proof of the mailing of the notice constituted an assurance against loss or destruction of the proof, the response might be that an affidavit of non-demand by any parties in interest other than those to whom notice was mailed might *27be regarded as unsatisfactory proof of suck non-demand by a title insurer.


The figure “48” was changed to “21” by amendment in L. 1974, c. 91, sec. 5.


But see note 4, supra.